Exhibit 10.7

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT     1. CONTRACT ID CODE    
PAGE   OF      

 

    1    

 

 

    1    

2. AMENDMENT/MODIFICATION NO.

047

 

3. EFFECTIVE DATE  

02/10/2016

  4. REQUISITION/PURCHASE REQ. NO.       5. PROJECT NO. (If applicable)
6. ISSUED BY                                         CODE        5ASNET  
7. ADMINISTERED BY (IF OTHER THAN ITEM 6)     CODE     5ASNET  

ALAINA EARL

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW

Room 1P 650

Washington DC 20260-0650

(202) 268-6580

 

 

Air Transportation CMC

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC 20260-0650

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State, and Zip Code)    
      (x)         9A. AMENDMENT OF SOLICITATION NO.

 

FEDERAL EXPRESS CORPORATION

             

3610 HACKS CROSS ROAD

MEMPHIS TN 38125-8800

           

9B. DATED (SEE ITEM 11)

 

   

     x      

 

 

10A. MODIFICATION OF CONTRACT/ORDER NO.

ACN-13-FX

 

                  10B. DATED (SEE ITEM 13) SUPPLIER CODE:      000389122  
FACILITY CODE                           04/23/2013

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

¨                ¨  is extended,        ¨  is not extended.

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning                  copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment number. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If required.)

See Schedule

   $0.00            

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

 

 

(x)  

  A. THIS CHANGE BY CLAUSE IS ISSUED PURSUANT TO: (Specify clause) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.     ¨      
   

 

x  

 

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14.

 

       

 

¨  

 

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO THE AUTHORITY OF: THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

       

 

x  

 

D. OTHER (such as no cost change/cancellation, termination, etc.) (Specify type
of modification and authority): THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE
CONTRACT ORDER NO. IN ITEM 10A.

UNILATERAL ADMINISTRATIVE CHANGE

       

 

E. IMPORTANT: Contractor      x    is not,      ¨    is required to sign this
document and return              copies to the issuing office.

 

   

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

The modification is issued, unilaterally, to correct the Period of Performance
for Mods 25 - 46, which should read: Period of Performance: 09/30/13 –
09/30/2020

Sub Rept Req’d: Y Carrier Code: FX Route Termini

S: Various Route Termini End: Various Payment

Terms: SEE CONTRACT

Period of Performance: 09/30/2013 to 09/30/2020

 

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

 

15A. NAME AND TITLE OF SIGNER (Type or print)

 

    

         

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

    Brian Mckain

15B. CONTRACTOR/OFFEROR

 

 

(Signature of person authorized to sign)

     

15C. DATE SIGNED  

 

 

16B. CONTRACT AUTHORITY

 

/s/ BRIAN MCKAIN

(Signature of Contracting Officer)

     

16C. DATE SIGNED

 

2/11/16